Case 2:19-cv-02463-PA-JPR Document 105 Filed 08/16/19 Page 1 of 2 Page ID #:1521




    1   Marvin J. Straus, State Bar #199315
        mjs@strausmeyers.com
    2   STRAUS MEYERS, LLP
        225 Broadway, Ste. 1550
    3   San Diego, CA 92102
        Tel: 619-595-6020
    4   Fax: 619-535-0201
        Attorney for Defendants LOLO, INC.
    5   And BROMLEY, INC.
        and for Cross-Defendants VERONICA
    6   KALIS and JOHN KUBIK
    7
    8
                            UNITED STATES DISTRICT COURT
    9
                          CENTRAL DISTRICT OF CALIFORNIA
   10
                                  WESTERN DIVISION
   11
   12   VALARIE NOLTE and RICHARD               CASE NO. 2:19-CV-02463 PA (JPRx)
   13   NOLTE,
                                                NOTICE OF MOTION AND CROSS-
   14               Plaintiffs,                 DEFENDANTS’ MOTION FOR
   15         vs.                               ATTORNEY’S FEES PURSUANT
                                                TO CALIFORNIA CIVIL CODE §
   16   CEC ENTERTAINMENT INC.,
                                                1717 AGAINST CROSS-CLAIMANT
        LOLO, INC., LAURAN BROMLEY,
   17                                           CEC ENTERTAINMENT INC. IN
        BROMLEY INC., and DOES 4 through
                                                THE AMOUNT OF $16,225.00
   18   20, inclusive,
                    Defendants.                 Date:      September 16, 2019
   19                                           Time:      1:30 p.m.
                                                Ctrm:      9A
   20
   21
   22
   23   AND RELATED CROSS-ACTIONS
   24
   25   TO THE COURT, ALL PARTIES AND THEIR COUNSEL OF RECORD:
   26   ///
   27   ///
   28   ///                                   -1-
         NOTICE OF MOTION AND CROSS-DEFENDANTS’ MOTION FOR ATTORNEY’S FEES PURSUANT
        TO CALIFORNIA CODE CIVIL CODE § 1717 AGAINST CROSS-CLAIMANT CEC ENTERTAINMENT
                                 INC. IN THE AMOUNT OF $16,225.00
Case 2:19-cv-02463-PA-JPR Document 105 Filed 08/16/19 Page 2 of 2 Page ID #:1522




    1            NOTICE IS HEREBY GIVEN THAT on September 16, 2019 at 1:30 p.m.,
    2   or soon thereafter as this matter may be heard, before the Honorable Percy
    3   Anderson, in Courtroom 9A, of the First Street United States Courthouse for the
    4   Central District of California, Western Division, located at 350 W 1 st Street, Los
    5   Angeles, CA 90012, Cross Defendants Bromley Inc., John Kubik, and Veronica
    6   Kaldis will and hereby do move the Court for attorney’s fees pursuant to California
    7   Civil Code § 1717 in the amount of $16,225.00.
    8            This motion is made following attempts to meet and confer pursuant to
    9   Local Rule 7-3. As set forth in the accompanying Memorandum of Points and
   10   Authorities, there is good cause for the relief requested.
   11            This Motion is based on this Notice of Motion and Motion; the
   12   accompanying Memorandum of Points and Authorities; the pleadings and papers
   13   filed in this action; prior rulings by this Court, and such further argument and
   14   matters as may be offered at the time of the hearing of this Motion.
   15   Dated: August 16, 2019                                       /s/ Marvin J. Straus
   16
        4845-7686-1345, v. 2
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28                                            -2-
         NOTICE OF MOTION AND CROSS-DEFENDANTS’ MOTION FOR ATTORNEY’S FEES PURSUANT
        TO CALIFORNIA CODE CIVIL CODE § 1717 AGAINST CROSS-CLAIMANT CEC ENTERTAINMENT
                                 INC. IN THE AMOUNT OF $16,225.00
